Title: William P. Van Ness’s Narrative of the Events of June 26, 1804
From: Van Ness, William P.
To: 


The following day (tuesday 26. June) as early as was convenient I had an interview with Col: Burr, who informed me that he considered Genl Hamiltons proposition a mere evasion, which evinced a desire to leave the injurious impressions which had arisen from the conversations of Genl Hamilton in full force. That when he had undertaken to investigate an injury his honor had sustained it would be unworthy of him not to make that investigation complete. He gave me further instructions which are substantially contained in the following letter to Mr. xxx No 10.
 